Citation Nr: 1644231	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a left-sided oral disorder, as secondary to a right-sided oral disorder ("dental disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1967 and active duty reserve service from June 1969 to August 1969.   

These claims come to the Board of Veterans' Appeals (Board) from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining medical opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in November 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of a dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

Resolving all reasonable doubt in his favor, the Veteran's back disability is causally related to his military service.  


CONCLUSION OF LAW

The criteria of entitlement to service connection for a back disability have been approximated.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran asserts entitlement to service connection for a back disability.  Specifically, he contends that his injury occurred in 1969 during his active military service, when he was involved in an automobile accident.  After a review of the evidence of record the Board has determined that service connection for a back disability is warranted.  

The Veteran has been diagnosed with degenerative arthritis of the spine, and as such the first element of service connection has been met.  

A review of the Veteran's service treatment records reveals that he was involved in a serious motor vehicle accident in July 1969 and was hospitalized for a considerable period of time.  The Veteran had a serious injury to his right mandible and underwent surgery.  He was released from the hospital and discharged to duty on August 27, 1969.  While the Veteran was in the hospital he began complaining of back pain.  Upon x-ray the Veteran's back appeared normal but the Veteran still complained of back pain.  There are no additional service treatment records after this time.  As such, the second element of service connection has been met.  

In January 1970, the Veteran filed a claim for service connection for his fractured right jaw and back pain.  The Veteran's back claim was denied because there was no evidence of treatment for back pain in service.  The RO based their decision not to grant service connection because x-ray studies of the lumbosacral spine taken at the U.S. Naval hospital, October 5, 1969 were completely within normal limits.  However, the Veteran submitted a disagreement to this conclusion because he was not in the U.S. Naval Hospital in October 1969.  The Veteran's service treatment records confirm that the Veteran's back was x-rayed in August 1969.  

The Veteran filed a claim to reopen is back disability claim, in November 2008.  As evidence to support his claim, the Veteran submitted treatment notes from Dr. S.T. dated August 2015.  These treatment notes included results from the Veteran's most recent MRI.  The findings showed degenerative changes with mostly left-sided foraminal narrowing at L5-S1 without canal stenosis.   

The Veteran has been provided two VA back examinations in April 2011 and June 2014.  Both examiners concluded that the Veteran's current back disability was not related to service.  During his most recent examination in June 2014, his diagnosis of degenerative arthritis of the spine was continued.  It was noted by the examiner that he was in a motor vehicle accident in 1969.  The Veteran reported that at the time of the accident he had a sudden onset of back pain, but was not treated for it.  He told the examiner that he began seeking treatment for his back in 1970, immediately after service.  The examiner concluded that because there was no documentation in the Veteran's service treatment records of a back injury and or documentation that shows chronic treatment of a back pain or disability, it is at least as likely as not that the Veteran's current back disability is related to his car accident in service.  

The Board finds that the Veteran is competent to state that he had back pain due to the car accident in service.  The evidence of record shows that before the Veteran was discharged from the hospital he was complaining of back pain in service.  At the Veteran's hearing he stated that his back pain began after the accident and he had to learn to live with it as he remained in the reserves until 1975, but had no further active duty.  His back pain was significant enough that the Veteran filed for VA compensation benefits for a back disability in 1970.  He further stated that at times he would experience pain in his back without provocation and that as he aged the pain became much worse, so he began seeing a chiropractor in 2005.  

After a review of all the medical and lay evidence the Board finds that there were several mistakes made, specifically by VA medical examiners when stating that the Veteran never had complaints of treatment for back pain in service.  However, the Board has determined that another remand for an additional examination or addendum opinion is not warranted in this case.  The Veteran's lay statements regarding injuring his back during the motor vehicle accident matches both the circumstances of the accident and is supported by the medical evidence of record.  Further, there is evidence of continued back pain after discharge from active service, because the Veteran filed a claim for service connection for a back disability in January 1970, less than six months after discharge from the hospital due to the motor vehicle accident.  As there is sufficient evidence of record, to include the Veteran's lay statements that a back disability was incurred in service, the Board finds that service connection is warranted.  The benefit of the doubt rule, 38 U.S.C.A. § 5107 (b), has been applied in reaching this decision. 

The present decision is based on the record in this appeal, and it carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a back disability is granted.  


REMAND

The Veteran asserts entitlement to service connection for a left sided dental disorder that he believes secondary to a fractured right mandible that he suffered during his reserve service.  Specifically, the Veteran claims that he has overused the left side of his jaw because of limited movement on the right side s/p fractured jaw.  This claim was previously remanded for an addendum opinion; however, after a review of the record the Board finds that another remand is necessary.  

In February 2009, the Veteran underwent oral surgery for left premolar buccal attached gingival lesion.  The Veteran has stated that he believes that he had to undergo this surgery because his service connected right-sided oral disability caused or aggravated his left-sided oral disability.  

In April 2014, the Veteran's claim was remanded for further development, to include a new VA examination to address the issue of a left-sided oral disorder, because the April 2009 VA examiner did not opine on whether the Veteran's service-connected right-sided oral disorder aggravated his left-sided oral disorder.  The Board finds the examination to be inadequate because it appears as though the examiner did not understand the questions posed, did not provide adequate rationales for the conclusions drawn, and did not consider all of the Veteran's contentions.  Specifically, at the Veteran's hearing, he states that because several of his teeth have been extracted on the right side, and he still experiences pain and muscle cramping on the right side of his mouth, he began doing most of the chewing on the left side of his mouth for most of his adult life.  Overtime, he has begun experiencing pain on the left side of his jaw, to include numbness.  

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"); see also Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011) (non-precedential) (finding the opinion that the claimed disorder was not "specifically related to" another disability was inadequate because it did not address the issue of aggravation).  As such the Board is remanding for an additional opinion because in this case the examiner used the term "un-related" to the fracture of the right mandible when asked if there was any aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a VA dentist or oral surgeon, who is different than the one from November 2014 to determine the nature and etiology of his current left sided oral disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  Based on the review of the record and after examining the Veteran, the examiner should provide an opinion that responds to the following: 

a. Clarify the current diagnosis or diagnoses pertaining to the Veteran's left-sided oral disorder.

b.  For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis was caused by a service connected disability, to include a right oral disorder?

c. For each diagnosed disability, state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis was aggravated (increased in severity) by a service connected disability, to include a right oral disorder?

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion. 

2.  The RO should then review the record and readjudicate the claim of service connection for a left-sided oral disorder on the merits.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


